MEMORANDUM**
California state prisoner Archie Lee Jefferson appeals pro se the denial of his 28 U.S.C. § 2254 petition, challenging his conviction for second degree burglary. We have jurisdiction pursuant to 28 U.S.C. § 2253. We review de novo, Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), and we affirm.
Jefferson contends that the evidence was insufficient to convict him of burglary, because the only evidence was his thumb print on the victim’s bathroom wall. Upon a review of the state court’s findings, we conclude that a rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt. See Jackson v. Virginia, 443 U.S. 307, 319, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979); Taylor v. Stainer, 31 F.3d 907, 910 (9th Cir.1994) (upholding burglary-murder conviction when the only evidence against defendant was a fingerprint on a windowsill and on a cup in victim’s bedroom).
The district court properly denied Jefferson’s § 2254 petition because the state court’s decision was neither contrary to, nor an unreasonable application of, clearly established federal law. Van Tran v. Lindsey, 212 F.3d 1143, 1149 (9th Cir. 2000).
AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. To the extent that Jefferson seeks to broaden the certificate of appealability to include ineffective assistance of counsel, that request is denied. See 9th Cir. R. 22-1.